             Case 1:20-cv-08417-MKV Document 1 Filed 10/08/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                   MANHATTAN DIVISION

                                     CASE NO.: 1:20-cv-08417

 ERIC CHAMPLIN,

                 Plaintiff,

 v.

 ALLTHEROOMS INC.,

                 Defendant.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                          (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff ERIC CHAMPLIN by and through his undersigned counsel, brings this

Complaint against Defendant ALLTHEROOMS INC. for damages and injunctive relief, and in

support thereof states as follows:

                                 SUMMARY OF THE ACTION

        1.      Plaintiff ERIC CHAMPLIN (“CHAMPLIN”), brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Champlin’s

original copyrighted works of authorship.

        2.      Champlin is a freelance outdoor, travel and events writer and photographer for the

Atlanta Journal-Constitution, and founder & editor of AtlantaTrails.com. Prior to transitioning

to freelance photographer, Champlin worked as a Senior Art Director to Creative Director for

large brands like AT&T, Delta Air Lines, Verizon, Maybelline and Garnier. His freelance

clients include Blue Cross / Anthem, Georgia Pacific, Capital Lighting, Moptop Hair and Fuzzy

Duck.



                                            SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
              Case 1:20-cv-08417-MKV Document 1 Filed 10/08/20 Page 2 of 6




         3.      Defendant ALLTHEROOMS INC. (“Rooms”) seeks to assist investors with data

management concerning short-term rental vacation rental owners, investors, property managers,

tourism boards, hotels and others understand the short-term rental markets.

         4.      Champlin alleges that Rooms copied Champlin’s copyrighted Work from the

internet in order to advertise, market and promote its business activities. Rooms committed the

violations alleged in connection with Rooms’ business for purposes of advertising and promoting

sales to the public in the course and scope of Rooms’ business.

                                   JURISDICTION AND VENUE

         5.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

         7.      Defendant is subject to personal jurisdiction in New York.

         8.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in

infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

         9.      AllTheRooms Inc. is a New York Corporation with its principal place of business

at 425 W 53rd Street, Suite 408, New York, NY 10019, and can be served by serving its

Registered Agent, Mr. Joseph DiTomaso, 425 West 53rd Street, Apartment 408, New York, NY

10019.




                                                 2
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
             Case 1:20-cv-08417-MKV Document 1 Filed 10/08/20 Page 3 of 6




                          THE COPYRIGHTED WORK AT ISSUE

        10.     In 2015, Champlin created a photograph entitled “tallulah gorge north south rim

trails 01,” which is shown below and referred to herein as the “Work”.

        11.     Champlin registered the Work with the Register of Copyrights on June 24, 2018

and was assigned the registration number VA2-109-570. The Certificate of Registration is

attached hereto as Exhibit 1.


        12.     At all relevant times Champlin was the owner of the copyrighted Work at issue in

this case.




                                               3
                                           SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
           Case 1:20-cv-08417-MKV Document 1 Filed 10/08/20 Page 4 of 6




                                 INFRINGEMENT BY DEFENDANT

        13.     Rooms has never been licensed to use the Work at issue in this action for any

purpose.

        14.     On a date after the Work at issue in this action was created, but prior to the filing

of this action, Rooms copied the Work.

        15.     Rooms copied Champlin’s copyrighted Work without Champlin’s permission.

        16.     After Rooms copied the Work, it made further copies and distributed the Work on

the internet to promote the sale of goods and services as part of its posting for “10 Amazing

Places to Visit in Georgia.”

        17.     Rooms copied and distributed Champlin’s copyrighted Work in connection with

Rooms’s business for purposes of advertising and promoting Rooms’s business, and in the

course and scope of advertising and selling products and services.

        18.     Champlin’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        19.     Rooms committed copyright infringement of the Work as evidenced by the

documents attached hereto as Exhibit 2.

        20.     Champlin never gave Rooms permission or authority to copy, distribute or display

the Work at issue in this case.

        21.     Champlin notified Rooms of the allegations set forth herein on December 26,

2019 and February 5, 2020. To date, Rooms has failed to respond to Plaintiff’s Notices. Copies

of the Notices to Rooms are attached hereto as Exhibit 3.




                                                 4
                                             SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
              Case 1:20-cv-08417-MKV Document 1 Filed 10/08/20 Page 5 of 6




                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

        22.      Plaintiff incorporates the allegations of paragraphs 1 through 21 of this Complaint

as if fully set forth herein.

        23.      Champlin owns a valid copyright in the Work at issue in this case.

        24.      Champlin registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        25.       Rooms copied, displayed, and distributed the Work at issue in this case and made

derivatives of the Work without Champlin’s authorization in violation of 17 U.S.C. § 501.

        26.      Rooms performed the acts alleged in the course and scope of its business

activities.

        27.      Rooms’s acts were willful.

        28.      Champlin has been damaged.

        29.      The harm caused to Champlin has been irreparable.

        WHEREFORE, the Plaintiff Eric Champlin prays for judgment against the Defendant

AllTheRooms Inc. that:

        a.       Defendant and its officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

        b.       Defendant be required to pay Plaintiff his actual damages and Defendant's profits

attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

U.S.C. § 504;

        c.       Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

statutes sued upon;

                                                  5
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
               Case 1:20-cv-08417-MKV Document 1 Filed 10/08/20 Page 6 of 6




          d.      Defendant be required to account for all profits, income, receipts, or other benefits

derived by Defendant as a result of its unlawful conduct;

          e.      Plaintiff be awarded prejudgment interest; and

          f.      Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: October 8, 2020                           Respectfully submitted,


                                                 /s/ Joseph A. Dunne
                                                 JOEL B. ROTHMAN (JR0352)
                                                 joel.rothman@sriplaw.com
                                                 JOSEPH A. DUNNE (JD0674)
                                                 joseph.dunne@sriplaw.com

                                                 SRIPLAW
                                                 125 Maiden Lane
                                                 Suite 5C
                                                 New York, NY 10038
                                                 929.200.8446 – Telephone
                                                 561.404.4353 – Facsimile

                                                 Attorneys for Plaintiff Eric Champlin




                                                   6
                                               SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
